
	

113 HRES 114 IH: Recognizing the Sabin Vaccine Institute on the 20th anniversary of its founding.
U.S. House of Representatives
2013-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 114
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2013
			Mr. Al Green of Texas
			 (for himself, Mr. Sessions,
			 Mr. Hinojosa,
			 Mr. Olson,
			 Mr. Farenthold,
			 Mr. Carter,
			 Mr. McCaul,
			 Mr. Cuellar,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Veasey,
			 Mr. Poe of Texas,
			 Ms. Jackson Lee,
			 Mr. Smith of Texas,
			 Mr. Barton,
			 Mr. Doggett,
			 Mr. Conaway,
			 Mr. Flores,
			 Mr. Sam Johnson of Texas,
			 Mr. Brady of Texas,
			 Mr. Gene Green of Texas,
			 Mr. Neugebauer,
			 Mr. Burgess,
			 Mr. Castro of Texas,
			 Mr. Vela, Mr. Gallego, and Mr.
			 O’Rourke) submitted the following resolution; which was referred to
			 the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Recognizing the Sabin Vaccine Institute on
		  the 20th anniversary of its founding.
	
	
		Whereas the Sabin Vaccine Institute was founded in honor
			 of the late Dr. Albert B. Sabin, a distinguished scientific figure in the
			 history of medicine and the developer of the oral live-virus polio vaccine, who
			 died on March 3, 1993;
		Whereas for the past 20 years, the Sabin Vaccine Institute
			 has demonstrated noteworthy success in its mission to reduce the prevalence of
			 neglected tropical diseases (NTDs) by developing new vaccines, advocating for
			 increased use of existing vaccines, and expanding access to affordable medicine
			 for the world’s poorest people;
		Whereas the Sabin Vaccine Institute and Texas Children’s
			 Hospital Center for Vaccine Development, operating in partnership with Baylor
			 College of Medicine and many collaborators worldwide, is dedicated to the
			 creation of vaccines to prevent NTDs;
		Whereas the Sabin Vaccine Institute raises public
			 visibility and mobilizes the necessary funding in the pursuit of controlling
			 and eliminating the seven most common NTDs, including roundworm, hookworm,
			 whipworm, lymphatic filariais (elephantiasis), schistosomiasis (snail fever),
			 trachoma, and river blindness, which can be treated for approximately 50 cents
			 per person per year with existing medicine;
		Whereas the Sabin Vaccine Institute attempts to break the
			 cycle of poverty amongst adults and children by providing life-saving
			 vaccinations that lead to fuller, more productive lives;
		Whereas the Sabin Vaccine Institute’s mission is to
			 reduce needless human suffering from vaccine-preventable and neglected
			 tropical diseases (NTDs) by developing new vaccines, advocating for increased
			 use of existing vaccines, and promoting expanded access to affordable medical
			 treatments;
		Whereas the Sabin Vaccine Institute understands the
			 importance that healthy infants and adults have on family stabilization and
			 productive societies; and
		Whereas the Sabin Vaccine Institute continues its work
			 throughout impoverished countries of the world to improve the future lives of
			 nearly 2,000,000,000 people still plagued by NTDs and vaccine-preventable
			 diseases: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)applauds the Sabin Vaccine Institute on 20
			 years of success;
			(2)supports the Sabin
			 Vaccine Institute, Texas Children’s Hospital, and Baylor College of Medicine in
			 their efforts to reduce the prevalence of neglected tropical diseases (NTDs) by
			 developing new vaccines, advocating for increased use of existing vaccines, and
			 expanding access to affordable medicine for the world’s poorest people;
			 and
			(3)encourages the
			 leadership and staff of the Sabin Vaccine Institute, Texas Children’s Hospital,
			 and Baylor College of Medicine to continue their commendable work on behalf of
			 those who still suffer from NTDs and vaccine-preventable diseases.
			
